Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Liam Smith on 02 February 2021.
The application has been amended as follows: 
Claim 17 was canceled.  Claim 17 did not further limit independent claim 1.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Cited references Korean Patent KR 101467668; U.S. Patent Pub. No. 2016/0296403; U.S. Patent Pub. No. 2014/0274694; U.S. Patent Pub. No. 2016/0200636; U.S. Patent Pub. No. 2013/0014434; U.S. Patent Pub. No. 2002/0032954; U.S. Patent Pub. No. 2016/0000002; U.S. Patent Pub. No. 2008/0134575; U.S. Patent No. 5,799,488; U.S. Patent No. 4,666,497; U.S. Patent No. 5,701,642; Chinese Patent CN 104030758; Japanese Patent JP 2008043823; Japanese Patent JP 2008178830; PCT WO 2008070215 and International Search Report & Written Opinion dated March 27, 2017 from PCT Application No. PCT/AU2016/051153 teach a process for producing a biocompatible soil mixture from cremated ash remains, the process comprising: mixing cremated ash remains with a soil base material and a nutrient composition to produce a pre-conditioned mixture, the nutrient composition comprising at least one of paramagnetic material, soil conditioner and fertilizer; and conditioning the pre-conditioned 
The prior art of record all fails to show, and fails to make obvious, either alone and/or in combination a process where the pre-conditioned mixture comprises less than 10% of the cremated ash remains by volume; and the microbial conditioner comprises a carbon source, water, microbial content and at least one of Humic acid and Fulvic acid.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA M VALENTI whose telephone number is (571)272-6895.  The examiner can normally be reached on Available Monday and Tuesday only, eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/ANDREA M VALENTI/Primary Examiner, Art Unit 3643                                                                                                                                                                                                        



02 February 2021